Citation Nr: 1733555	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for bladder incontinence.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to February 1974, from January 1987 to April 1987, and from May 1987 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's urge and stress incontinence had its onset in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for urge and stress incontinence are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Given the favorable disposition of the Board's action to grant the claim for entitlement to service connection for bladder incontinence, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that bladder incontinence had its onset during active service.  In her December 2007 claim, she reported that she developed symptoms of bladder incontinence during service.  She noted that her symptoms worsened within a few months of service discharge, at which time she sought medical treatment.

First, the evidence shows that the Veteran has a current disability.  Medical treatment records dated in December 2006 and January 2007 show diagnoses of urge and stress incontinence.  Further, a March 2010 VA examination report diagnosed urge incontinence and urge and stress incontinence. 

Further, the service treatment records show complaints of urinary incontinence during service.  A November 1973 treatment record notes the Veteran's complaints of urinary frequency without dysuria.  The diagnosis was "possibility of UTI."  A January 1993 record reflects that the Veteran complained of urinary frequency and urgency.  In June 1998, she reported dysuria, cloudy urine, increased frequency, and increased urgency.  The diagnosis was urinary tract infection.  A January 1999 record reflects reports of burning with urination.  A February 1999 record shows a diagnosis of urinary tract infection.  In a May 2006 retirement examination, the Veteran reported a history of frequent urination with no treatment.  A May 2006 report of medical history also notes her reports of frequent urination.

Concerning the etiology of the Veteran's urge and stress incontinence, the March 2010 VA examiner opined that it would be mere speculation to relate the Veteran's current incontinence to her military service because "[b]ladder incontinence is not uncommon in a woman of this age" and there was "no mention of bladder incontinence in over 20 years of service treatment records." 

When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). 

In this case, the March 2010 VA examiner did not provide a clear opinion as to whether the Veteran's incontinence was related to or had its onset during the Veteran's military service, as the examiner concluded only that it would be "impossible" to relate the Veteran's urge and stress incontinence to military service "without resorting to mere speculation."  The examiner did not consider whether the Veteran's incontinence had its onset during service and did not address the evidence in the service treatment records which document complaints of frequent urination without diagnoses of urinary tract infections.  To be sure, the Veteran was treated for urinary frequency resulting in urinary tract infections on several occasions during her military service.  However, the service treatment records document two instances where she reported urinary frequency and was not diagnosed with a urinary tract infection, and one instance which the "possibility" of a urinary tract infection was noted but not confirmed.  Further, the examiner did not address the Veteran's reports of ongoing symptoms since her military service.  For these reasons, the Board finds that the March 2010 VA opinion is of little probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (It is the responsibility of the Board to assess the credibility and weight to be given to evidence). 

In this case, despite the March 2010 VA examiner's opinion, the Board finds that, with resolution of the doubt in the Veteran's favor, service connection is warranted for urge and stress incontinence.  Again, the VA examiner's opinion is entitled to little probative value.  While the Board could remand for a new opinion, the Board finds the evidence to be in relative equipoise as to whether the Veteran's urge and stress incontinence had its onset in active service.  Although there is evidence in the service treatment records that the Veteran experienced frequent urination as a result of urinary tract infections, the service treatment records document at least two instances in which frequent urination was reported and no diagnosis of urinary tract infection was rendered.  Further, the post-service medical evidence reflects diagnoses of urge and stress incontinence a mere seven months after service discharge.  Given this evidence, as well as the Veteran's competent and credible reports of symptoms of urge and stress incontinence continuously from service discharge, the Board finds that the evidence is in relative equipoise as to whether the Veteran's urge and stress incontinence had its onset in active duty service and will resolve the benefit of the doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for urge and stress incontinence is granted.


ORDER

Entitlement to service connection for urge and stress incontinence is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


